PER CURIAM.
Defendant appeals from an order summarily denying his motion for postconviction relief brought pursuant to Fla. R.Crim. P. 3.850. We reverse. See State v. Mancino, 705 So.2d 1379 (Fla.1998) (holding in part that despite his plea agreement, defendant’s postconviction allegation that he never actually possessed the firearm during the crime required a factual determination in an evidentiary hearing); Flores v. State, 745 So.2d 977 (Fla. 3d DCA 1999).
Reversed and remanded for an eviden-tiary hearing.